        Case 1:21-cr-00035-EGS Document 97-1 Filed 08/11/21 Page 1 of 4




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530


                                                     August 11, 2021

VIA Email and USAfx

ALEX CIROCCO
Counsel for Jeffrey Sabol

DAVID BENOWITZ
RAMMY BARBARI
Counsel for Peter Stager

DENNIS BOYLE
BLERINA JASARI
Counsel for Michael Lopatic

PAT M. WOODWARD JR.
Counsel for Clayton Mullins

BEN ALPER
Counsel for Jack Wade Whitton

       Re:      United States v. Sabol et al
                Case No. 21-CR-35 (EGS)

Dear Counsel:

       We are writing to provide you with preliminary discovery in this case through USAFx.
This material is subject to the terms of the Protective Order issued in this case. The discovery is
unencrypted. Please contact me if you have any issues accessing the information, and to confer
regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

The files discussed below are available for download on USAfx in a folder entitled “8.11.21
Discovery,” available at: https://usafx.box.com/s/suulcbuinc4nhzcgwipn47hsyjs58egg
        Case 1:21-cr-00035-EGS Document 97-1 Filed 08/11/21 Page 2 of 4




Grand Jury Materials

We are providing you with the following Grand Jury Materials:
  • 2021-01-29_Sabol, et al. (Jason Coe)_GJ Transcript.pdf (1/29/21 Transcript, 24 pages)
  • Sabol_Moran 3.10.21 Kukowski.pdf (3/10/21 Transcript, 22 pages)
  • Exhibits 1 – 8 (8 files)

Additional Officer Interviews

We are providing you with additional statements from Officers B.M. and C.M.:
  • 089B-WF-3378028_0000005_REDACTED.pdf (Interview of Officer B.M.,1 page)
  • 089B-WF-3378028_0000005_REDACTED.pdf (Interview of Officer C.M. from
       another Lower West Terrace Investigation, 2 pages).

Materials Relevant to Defendant Jeffrey Sabol

We are in receipt of Defendant Jeffrey Sabol’s discovery letter dated July 21, 2021. We are
collecting and disclosing materials that are responsive to the requests in that letter, and that are
otherwise relevant to Defendant Sabol’s actions on January 6, 2021. Out of an abundance of
caution, we are making this material accessible to all defendants so that you can analyze whether
they might be relevant to your defense.

Requests from July 21, 2021 Discovery Letter

In Mr. Sabol’s discovery letter dated July 21, 2021, he requested the following materials: (1) All
Body Worn Camera (BWC) from Officer B.M. on the day of January 6, 2021; (2) All Body
Worn Camera (BWC) from Officer M.F. on the day of January 6, 2021, specifically beginning at
3:10 p.m; and (3) All video recordings the Department of Justice has in their possession, that
they received from CNN and NBC, from January 6, 2021 in Washington D.C.

As discussed in files 089B-WF-3378028_0000005_REDACTED.pdf (Interview of Officer
B.M.,1 page) (disclosed above) and r_089B-WF-3376964_0000002.pdf (Interview of Officer
B.M., 3 pages) (disclosed on 7/12/21), Officer B.M.’s body worn camera was stolen from him on
January 6, 2021 and was not recovered. Accordingly, there is no body worn camera footage
from Officer B.M.

With respect to Officer M.F.’s body worn camera beginning at 3:10 pm, we are providing you
with the file below:

   •   M.F. - 20210106-ROBBERY_APO-U_S__CAPITOL_GROUNDS-.mp4 (Video begins
       at 3:02:43)




                                                 2
          Case 1:21-cr-00035-EGS Document 97-1 Filed 08/11/21 Page 3 of 4




Please note that on May 13, 2021, we provided you with a body worn camera file from M.F. that
began at 3:18:39 pm. There are no other body worn camera files for Officer M.F. on January 6,
2021.

We will respond to your request for “all video recordings the Department of Justice has in their
possession, that they received from CNN and NBC” in due course.

West Plaza Body Worn Camera

The government has located body worn camera from MPD officers on the U.S. Capitol’s West
Plaza that shows Defendant Sabol’s movements between approximately 2:00pm and 2:45 pm.
We are providing you with the 6 files listed below: 1

    •   S.C.B. BWC (beginning at 13:19:34)
    •   M.T. BWC (beginning at 13:44:30)
    •   H.F. BWC (beginning at 13:27:50)
    •   R.R. BWC (beginning at 13:09:23)
    •   J.M. BWC (beginning at 13:00:59)
    •   N.R. BWC (beginning at 13:27:44)
    •   36 screenshots from the above listed BWC files

Open Source Materials

The video located at https://www.youtube.com/watch?v=OsP_SFMEeOw shows defendant
Jeffrey Sabol charging at a police line on the Western Plaza of the U.S. Capitol building.
Defendant Sabol is visible starting at the 05:35 time stamp.

Other Lower West Terrace Video

Finally, we are providing you with the video file listed below from 2:51 PM - 3:20 PM. This
video shows the Lower West Terrace tunnel and crowd. Defendant Sabol is visible starting at
the 08:32 time stamp.
    • UNBELIEVABLE Footage _ Trump Supporters Battle Cops Inside the Capitol.mp4




1
 Please note that this is not an exhaustive list of body worn cameras from officers on the West Plaza. We will
provide you with additional relevant footage as we locate it.
                                                         3
         Case 1:21-cr-00035-EGS Document 97-1 Filed 08/11/21 Page 4 of 4




If you have any questions, please feel free to contact us.

                                                      /s/ Colleen D. Kukowski
                                                      COLLEEN D. KUKOWSKI
                                                      Assistant United States Attorney

                                                      BENET KEARNEY
                                                      Assistant United States Attorney




                                                 4
